Citation Nr: 0428893	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  98-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran has subjective complaints of itching and 
redness with diffuse skin patches over his body.

3.  Skin diagnoses include seborrheic dermatitis, seborrheic 
keratosis, tinea corporis, herpes labialis, tinea cruris, 
blepharitis, dermatitis, chronic otitis externa with eczema 
changes, actinic keratosis, tinea pedis, and seborrheic 
dermatitis.

4.  There is no current evidence of neurodermatitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, Diagnostic Code (DC) 7806 (2001) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

While this appeal was pending, the applicable rating criteria 
for skin disorders was amended effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The timing of 
this change requires the Board to first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2003).  In that respect, the RO 
determined that the veteran's service-connected 
neurodermatitis was analogous to eczema under DC 7806.  DC 
7806 now includes eczema and dermatitis.  

Under the pre-amendment DC 7806, when eczema was manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or was exceptionally 
repugnant, a 50 percent evaluation was assigned.  If there 
was constant exudation or itching, extensive lesions, or 
marked disfigurement, a 30 percent evaluation was assigned.  
With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, eczema was assigned a 10 
percent evaluation.  When eczema had light, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable evaluation was assigned.  38 
C.F.R. § 4.118, DC 7806 (2001). 

Under the amended regulations for dermatitis or eczema, when 
more than 40 percent of the entire body or more than 40 
percent of the exposed area affected, or when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period a 60 percent will be assigned.  When there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent rating may be 
warranted.  With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, or exposed areas affected, or when 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve month period a 
10 percent rating will be assigned.  Finally, when there is 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and when no more than topical 
therapy is required during the last five months a 
noncompensable rating is warranted.  38 C.F.R. § 4.118, DC 
7806 (2003).

In this case, the Board places significant probative value on 
the September 2003 VA skin examination report and October 
2003 addendum.  It was noted at the outset that the veteran's 
attending physician was also present for the examination.  
After a physical examination, the final diagnoses included 
seborrheic dermatitis vs. seborrheic psoriasis vs. inverse 
psoriasis of the ears, face, chest, umbilicus, groin and 
toes, irritated seborrheic keratosis and actinic keratosis 
under the left eye, chondrodermatitis nodularis helicis of 
the left ear, seborrheic keratosis on the trunk and neck, 
hypertrophic actinic keratosis on the right upper arm, eczema 
on the left calf, and actinic keratosis and actinic lentigo.  
The examiner concluded that none of the veteran's skin 
problems were the result of his time in service.  

In the October 2003 addendum, the examiner noted that the 
veteran was service-connected for neurodermatitis.  She 
indicated that the veteran had eczema but stated that "no 
evidence of neurodermatitis is seen on full body exam."  She 
again stressed that none of the veteran's diagnoses from the 
initial examination would have been the result of the 
veteran's time in service or caused from his service.

In a January 2001 VA examination report, the veteran reported 
slightly dry, scaly, erythematous pruritic patches diffusely 
over his body most specifically in the bilateral axilla, 
groin, and waistline, and intermittently over his back, 
chest, and feet.  He denied pustules, vesicles, or 
ulcerations.  After a physical examination, the final 
diagnoses included chronic tinea capitus, corporis, and 
cruris with positive clinical findings.  There was no mention 
made of neurodermatitis.

The absence of neurodermatitis is also shown in private and 
VA outpatient treatment records.  Of note, while the veteran 
has been treated for a myriad of skin disorders, there has 
been no diagnosis of neurodermatitis.  Rather, diagnoses of 
his skin disorder include: seborrheic dermatitis, rule/out 
psoriasis, herpes simplex virus, seborrheic keratosis, tinea 
corporis with capitis and cruris, herpes labialis (January 
2001), tinea corporis and tinea cruris (November 2000), 
blepharitis in both eyes (January 1998), dermatitis around 
the eyes, chronic otitis externa with eczema changes to the 
skin (July 1997), seborrheic dermatitis, actinic keratosis 
(June 1996), 
otitis externa with possible otomycosis (January 1996), 
seborrheic dermatitis/tinea corporis (April 1995), and 
seborrheic keratosis, tinea pedis, tinea cruris, seborrheic 
dermatitis (March 1995).  

No private or VA physician has offered a specific diagnosis 
of neurodermatitis.  The only physician to directly address 
the disorder (in the September 2003 VA examination) noted 
that there was no evidence of neurodermatitis.  Because the 
disability for which the veteran is service-connected is not 
shown on the most recent VA examinations or in multiple 
private or VA outpatient treatment records, the Board finds 
no basis on which to assign a higher rating at this time.  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2003).  In this 
case, the current rating for the veteran's skin disability 
has been in effect since 1953 and there is no evidence 
whatsoever of fraud.  Therefore, notwithstanding the absence 
of any current evidence of neurodermatitis, the disability 
rating is protected from any decrease.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in May 2001 and August 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in May 2001 and August 2003 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran in March 2004.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The May 2001 and August 2003 VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claim.  In addition, 38 C.F.R. 
§ 3.159(b)(1) was cited in the March 2004 supplemental 
statement of the case.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
May 2001 and August 2003 notice letters was non-prejudicial 
error.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical examinations pertinent to the 
issue on appeal were obtained in January 2001 and September 
2003.  The September 2003 VA examination specifically 
addressed the issue of whether neurodermatitis was shown.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.

ORDER

The claim for entitlement to a rating in excess of 10 percent 
for neurodermatitis is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



